Per Curiam,
The questions at issue in this case wer,e essentially questions of fact. They were very carefully submitted to the jury and determined by the verdict. We think the learned court below kept within the limits of the decisions in defining the rights of owners as to percolating or seeping water, and charged the jury correctly as to the right of the owner to divert the water by *509reasonable use of the same, even if by such use a lower owner might be somewhat injured. The jury found under the charge that there was no unreasonable diversion of the water in this respect.
Judgment affirmed.